NUGENT, Judge,
dissenting.
I must respectfully dissent.
The prosecution had the burden to prove defendant’s guilt beyond a reasonable doubt. In this case, defendant was charged with both burglary and stealing. The only evidence connecting defendant to the burglary was his presence on the porch of the house when Marlow entered to commit the burglary and stealing. The jury acquitted defendant of the burglary charge. The only evidence to connect defendant with the stealing was Simmon’s testimony that defendant House walked back to the friend’s apartment with Mar-low, who carried the loot from the burglary in a pillowcase. According to Simmons, at Marlow’s request the defendant went in to borrow the keys to Marlow’s girlfriend’s car. Marlow put the pillowcase in the borrowed car. Then Marlow, Simmons and defendant House left in the car, Simmons driving and following Marlow’s instructions.
During that trip nothing occurred to indicate that defendant House exercised the slightest direct or indirect control over the pillowcase and its contents. Nor did anything occur that indicated that the borrowing of the car and the ride the three men took was in any way related to the theft or the disposition of the property. Simmons, Marlow and House returned to their starting place, picked up the girls, went to a convenience store for beer and chips and then to defendant’s house. Simmons could not say who carried the beer and chips or who carried the pillowcase into the house. But once inside, Marlow took the stuff out of the pillowcase and spread it on the floor, and everyone looked at it. The prosecutor never asked Simmons whether defendant House received any of the stolen goods, and Simmons never said that defendant had so much as touched the stuff. Nor did Simmons ever say that he heard defendant say a word about the burglary, the theft, the loot, or who was to get a share.
The state’s argument incorrectly asserts that defendant House was present when Marlow and Simmons discussed committing a burglary. In fact, Simmons testified that defendant was not then present and that defendant did not know what Simmons and Marlow had discussed. The state goes on to argue that “the fact that [defendant] never left Marlow’s company on the evening of this incident, and the fact that [defendant] and Marlow looked at the property at [defendant’s] house show affirmative participation in the incident.” The state has not asserted that defendant ever exercised control over or jointly possessed the burglary loot.
Something more than mere presence and the opportunity to participate in -the commission of a crime must be shown to sustain this defendant’s conviction of stealing. State v. Prier, 634 S.W.2d 197, 200 (Mo.1982) (en banc). The state must show some form of affirmative participation in the criminal venture. State v. Castaldi, 386 S.W.2d 392, 395 (Mo.1965); State v. Watson, 350 S.W.2d 763, 766-68 (Mo.1961). Here, the state failed to prove beyond a reasonable doubt that defendant in any way advanced or encouraged the stealing of the goods from the burglarized house. The jury acquitted the defendant of burglary. The crime of stealing took place during the burglary, not later, and was complete when Marlow walked out of the house carrying the pillowcase full of loot.
Defendant House could, nevertheless, have properly been convicted of aiding and abetting the stealing if the evidence and the legitimate inferences from it showed that after the burglary defendant aided Marlow in transporting, concealing, dividing, distributing, or using the loot. All the evidence shows, however, is that defendant “looked” at it, as did several others. Accordingly to the state’s evidence, he did not help carry it, he did not touch it, he did not use it, conceal it, distribute it, or dispose of it. He was never shown to have exercised any control over it or to have tried to do so. Nor did the evidence show that he even said anything about the burglary, the theft or the loot. The nearest the evidence *256comes to showing anything more than defendant’s mere presence is that someone carried the loot into his house when the beer and chips were taken in and that Marlow displayed it on the floor in the presence of at least four or five others, including defendant House.
The present case is factually distinguishable from State v. Gannaway, 649 S.W.2d 235, 239 (Mo.App.1983), upon which the majority relies, and from every case Gann-away cites. In Gannaway, evidence of the defendant’s participation in second degree assault included forcing his way into an apartment with another perpetrator and guarding the victim and others at knife point while his partner inflicted the blows. Evidence that the defendant brandished a stick-chain weapon to prevent interference with another victim’s removal from the apartment, that he held a knife on the victim to ensure that she kept her head down while being taken by car to a field, that he expressed his intention to have sexual relations with her, and that he held her at knife point while his partner raped her, was sufficient to sustain defendant’s conviction on the second count, kidnapping. Id. at 239-40. In State v. Nichelson, 546 S.W.2d 539, 543 (Mo.App.1977), detectives testified that they saw defendant drive Cantrell to the site of the crime in a vehicle (later found to contain equipment for duplicating keys) and then act as lookout while Cantrell made a key and stole an automobile. Assuming, as did the court in State v. Lyell, 634 S.W.2d 239, 241-42 (Mo.App.1982), that the defendant did not enter the burglarized home, Lyell is the most factually similar case cited by the Gannaway court. However, it is distinguishable from the case at bar in that defendant Lyell “obviously agreed” with two others to jointly undertake the task of burglary and stealing. Cf. State v. Lute, 608 S.W.2d 381, 382 (Mo.1980) (en banc) (evidence showed that the defendant had solicited several people, including the assassin, to kill her husband in exchange for money); State v. Pierson, 610 S.W.2d 86, 90-91 (Mo.App.1980) (the defendant admitted having sexual intercourse with the victim but denied knowing that the victim yielded only because of threats from defendant’s companion); State v. Kennedy, 596 S.W.2d 766, 769-70 (Mo.App.1980) (the jury could have found beyond a reasonable doubt that either defendant or his brother fired the shot that killed the victim and that both defendant and his brother actively participated in the crime), all cited in State v. Gannaway, supra.
In the absence of any evidence of active participation or affirmative assistance to Marlow in the theft, the majority would affirm the defendant’s conviction because, “Instead of dissuading Marlow or calling for help or even leaving the premises, appellant stood at the entrance awaiting completion of the burglary and then accompanied Marlow as he made off with the stolen property.” Aside from the fact that this statement of the case assumes facts not in evidence, it errs in shifting the burden to the defendant, first to try to prevent the crime and then to prove he did so. The state presented no evidence that defendant did not try to dissuade Marlow or even that he stayed on the premises. Though the majority concludes that the defendant made his house available “to appraise the results of the expedition,” the evidence is at best ambiguous as to the purpose of going there. The group bought beer and chips and went to defendant’s house and stayed all night. The evidence does not show that the purpose was “to appraise the results” — that may have been a mere incident of the beer party and entirely Mar-low’s idea.
The conviction should be reversed. The evidence and inferences from it fail to show beyond a reasonable doubt that defendant affirmatively participated in the crime of stealing.